                                              THE DWECK LAW FIRM, LLP
JACK S. DWECK*                                                                             WESTCHESTER OFFICE
H.P. SEAN DWECK**                                 10 ROCKEFELLER PLAZA                     901 NORTH BROADWAY
                                                                                       NORTH WHITE PLAINS, N.Y. 10603
                                                  NEW YORK, N.Y. 10020                     NOT FOR SERVICE OF PAPERS

CHRISTOPHER S. FRASER***
                                                                                           CONNECTICUT OFFICE
                                                                                           GRAVEL ISLAND ROAD
ERIC J. SCHMERTZ                                 TELEPHONE:   (212) 687-8200              NEW CANAAN, CT 06840
  1925-2010
          .                                      FACSIMILE:   (212) 697-2521                 (203) 972-3000
  * ADMITTED TO N.Y. CONN. AND FLA. BARS
 ** ADMITTED TO N.Y. AND PA. BARS                                                          NOT FOR SERVICE OF PAPERS
*** ADMITTED TO N.Y. AND N.J. BARS
                                                     WWW.DWECKLAW.COM



                                                   December 16, 2019

        Via ECF
        Hon. Ona Wang                                                MEMO ENDORSED
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                    Re: Ralph Compagnone v. MJ Licensing Company 18 cv. 06227 (ALC)(OTW)

        Honorable Magistrate Judge Wang:

                    This undersigned attorneys represent the Plaintiff in the above referenced action.

                By Order dated December 12, 2019, Docket Entry 43, Your Honor directed that Plaintiff
        turn over tax returns for the relevant years. As Your Honor is aware, the tax returns in question
        are joint tax returns and contain private and confidential information of Plaintiff’s spouse who is
        a non-party to this lawsuit. Notwithstanding the fact that a Protective Order will govern the
        handling of the documents, I am requesting permission to redact the following:

              1. The social security number of the non-party spouse;
              2. Other private and confidential information related to the non-party spouse which is
        completely unrelated to Plaintiff’s earnings.

                I have the tax returns in my possession and will be presenting a proposed protective order
        to counsel. However, the request herein is made on behalf of the non-party spouse who would
        not like her private and confidential information disclosed to third parties.
  Application Granted in Part and Denied in Part. Plaintiff may redact only the          Respectfully submitted,
  social security number of the non-party spouse. Plaintiff is directed to produce       The Dweck Law Firm, LLP
  the tax returns by December 20, 2019. Failure to do so will result in sanctions of     s/ HP Sean Dweck
  $25 per day until they are produced.                                                   H.P. Sean Dweck
  SO ORDERED.


                                                               1
  ________________________________
  Ona T. Wang              12/17/2019
  U.S. Magistrate Judge
